 

Exhibit 10.2

SECOND AMENDED AND RESTATED

GLOBAL DISTRIBUTION AGREEMENT

THIS SECOND AMENDED AND RESTATED GLOBAL DISTRIBUTION AGREEMENT dated as of
November 15, 2010, is made by and between BlackRock, Inc., a Delaware
corporation (“BlackRock”), and Merrill Lynch & Co., Inc., a Delaware corporation
(“Merrill Lynch” and, together with BlackRock, the “Parties” and each, a
“Party”).

RECITALS:

WHEREAS, BlackRock, through its Affiliates (as defined below), provides asset
management, risk management, investment analytics and enterprise investment
system services and other related financial products and services;

WHEREAS, Merrill Lynch is a diversified global financial services company that,
itself and through its Affiliates, provides a broad range of financial services
and products to consumer and corporate customers, including asset management,
investment analytics, securities brokerage, investment banking and other related
financial products and services;

WHEREAS, the Parties entered into an Amended and Restated Global Distribution
Agreement dated as of July 16, 2008 in connection with making certain changes to
the Stockholder Agreement also dated as of July 16, 2008 (the “Amended and
Restated Stockholder Agreement”) which amended the original Global Distribution
Agreement dated as of September 29, 2006 (the “Original GDA”), executed in
connection with and as condition to the closing of BlackRock’s acquisition of
certain asset management businesses previously operated as Merrill Lynch
Investment Managers (“MLIM”) in exchange for shares of common stock and
preferred stock of BlackRock (collectively, the “Transaction”) all as set forth
in and effected pursuant to a Transaction Agreement and Plan of Merger dated as
of February 15, 2006 (the “Transaction Agreement”);

WHEREAS, the Parties are further amending the Amended and Restated Stockholder
Agreement dated as of the date of this Agreement (the “Second Amended and
Restated Stockholder Agreement”);

WHEREAS, existing Covered Products (as defined below) currently have access to
the Merrill Lynch Distributors (as defined below) of Merrill Lynch; and

WHEREAS, in connection with the Transaction, the Parties entered into a general
relationship providing for the distribution by Merrill Lynch, through its
Affiliates, of MLIM Products and BlackRock Products (as defined below) within
the United States and internationally pursuant to the terms of this Agreement,
and the Parties desire to enhance and extend such relationship.

 

1



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained in this Agreement, the Parties agree as follows:

Section 1. Definitions.

(a) For purposes of this Agreement, unless the context requires otherwise, the
following terms will have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended from time to
time, and the rules and regulations promulgated under such Act by the SEC.

“Advisers Act” means the Investment Advisers Act of 1940, as amended from time
to time, and the rules and regulations promulgated under such Act by the SEC.

“Access to BlackRock” has the meaning set out in Section 6(b) of this Agreement.

“Access to Merrill Lynch Distributors” has the meaning set out in Section 6(a)
of this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
at the time of determination, directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such specified Person.

“Agreement” means the Original GDA as amended and restated hereby, and the
schedules hereto, all as further amended from time to time.

“Applicable Standards and Practices” means, for Merrill Lynch or BlackRock or
any of their respective Affiliates, the client service and relationship
standards, business practices standards, ethical standards, confidentiality
obligations and policies, customer privacy and protection policies, general
service quality standards, product due diligence review and selection standards,
reputational considerations, industry standards and requirements of such Person
as are applied by such Person in good faith on a consistent and
nondiscriminatory basis during the period in question.

“BlackRock” has the meaning set out in the preamble to this Agreement.

“BlackRock Products” means all proprietary investment products or services
offered, sponsored, advised or subadvised by BlackRock or any of its Controlled
Affiliates during the term of this Agreement, including any such investment
products that are RICs or other pooled investment vehicles, wrap fee programs
(as defined in Rule 204-3 under the Advisers Act) and separately managed
accounts, including without limitation, after the date of the closing of the
Transaction, any MLIM Product.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated pursuant
to the Requirements of Law or executive order to be closed.

 

2



--------------------------------------------------------------------------------

 

“Confidential Information” means all confidential, proprietary or non-public
information disclosed by either Party, its Affiliates or their respective
representatives to the other Party, its Affiliates or their respective
representatives in connection with the arrangements contemplated by this
Agreement, provided, however, that this term shall not include any information
independently developed or obtained by the receiving Party or its Affiliates
without violating any obligation under this Agreement, so long as such
information was not obtained from a third party where the receiving Party knew
or should have known that such information was misappropriated or otherwise
wrongfully obtained.

“Change of Control of BlackRock” shall be deemed to occur if:

(i) Any Person, excluding employee benefit plans of BlackRock, is or becomes the
beneficial owner, directly or indirectly, of securities of BlackRock
representing a majority of the combined voting power of BlackRock’s then
outstanding securities;

(ii) BlackRock consummates a merger, consolidation, share exchanges, division or
other reorganization or transaction of BlackRock (a “Fundamental Transaction”)
with any Person, other than a Fundamental Transaction that results in the voting
securities of BlackRock outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power immediately after such Fundamental Transaction of (A) BlackRock’s
outstanding securities, (B) the surviving entity’s outstanding securities, or
(C) in the case of a division, the outstanding securities of each entity
resulting from the division;

(iii) The shareholders of BlackRock approve a plan of complete liquidation or
winding-up of BlackRock or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all BlackRock’s
assets;

(iv) As a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board of Directors of BlackRock (including for this
purpose any new director whose election or nomination for election by
BlackRock’s shareholders in connection with such proxy contest was approved by a
vote of at least two thirds of the directors then still in office who were
directors prior to such proxy contest) cease to constitute at least a majority
of the Board of Directors of BlackRock (excluding any Board seat that is vacant
or otherwise unoccupied); or

(v) During any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of BlackRock
(including for this purpose any new director whose election or nomination for
election by BlackRock’s shareholders was approved by a vote of at least two
thirds of the directors then still in office who were directors at the beginning
of such period) cease for any reason to constitute at least a majority of the
Board of Directors of BlackRock (excluding any Board seat that is vacant or
otherwise unoccupied).

“Control” (including its correlative meanings “Controlled by” and “under common
Control with”) means the possession, directly or indirectly, of power to direct
or cause the direction of the management or policies (whether through ownership
of securities or partnership or other ownership interest, by contract or
otherwise).

 

3



--------------------------------------------------------------------------------

 

“Controlled Affiliate” of any Person means a Person that is directly or
indirectly Controlled by such other Person.

“Covered Products” means the BlackRock Products and the MLIM Products.

“Distribute” (including its correlative meaning “Distribution”) with respect to
any Product means offering, selling or recommending such Product or providing
advice to consumers of investment products and services with respect to such
Product.

“FINRA” means the Financial Industry Regulatory Authority.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the SEC and any SRO within or outside the
United States.

“Merrill Lynch” has the meaning set out in the preamble to this Agreement.

“Merrill Lynch Alternative Manager” means any asset management business formed
or acquired, either in whole or in part, after the date hereof by Merrill Lynch,
substantially all of the business of which is the management of collective
investment funds and/or separately managed accounts that primarily utilize
(i) non-traditional investment techniques, including but not limited to short
selling, leverage, arbitrage, specialty finance, and quantitatively-driven
structured trades and (ii) other activities that are not a Merrill Lynch
Restricted Activity (as defined in the Stockholder Agreement).

“Merrill Lynch Distributor” means any Affiliate of Merrill Lynch that at any
time during the term hereof Distributes Products, whether domestically or
internationally.

“MLIM” has the meaning set forth in the recitals to this Agreement.

“MLIM Products” means all of the investment advisory products offered,
sponsored, advised or subadvised by MLIM or any of its Controlled Affiliates at
any time on or after the date of this Agreement, including any such products
acquired by BlackRock pursuant to or after the Transaction, including any of
such investment products as are RICs, or other pooled investment vehicles, wrap
fee programs (as defined in Rule 204-3 under the Advisers Act) or separately
managed accounts.

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

 

4



--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, unincorporated organization or similar
organization, or any Governmental Authority.

“Products” are investment advisory products and services such as RICs or other
pooled investment vehicles, wrap fee programs (as defined in Rule 204-3 under
the Advisers Act) or separately managed accounts.

“Representatives” means directors, officers, employees, agents, advisors and
other representatives of a Party.

“Requirement of Law” means, with respect to any Person, any domestic or foreign
federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order, consent, writ, injunction,
directive, judgment, decree, policy, ordinance, decision, guideline or other
requirement of (or agreement with) any Governmental Authority (including any
memorandum of understanding or similar arrangement with any Governmental
Authority), in each case binding on that Person or its property or assets.

“Restart Date” has the meaning set forth in Section 4(a)(iv) of this Agreement.

“RIC” means an U.S. investment management company registered under the 1940 Act
and any class, series or portfolio thereof.

“Sales Force” means, with respect to any Merrill Lynch Distributor, the Global
Private Client group point of sale personnel and their direct supervisors
utilized by such Merrill Lynch Distributor or any of its Affiliates, whose job
responsibility includes the Distribution directly to clients of the Covered
Products in question or Products of the type that would generally be viewed as
competitive with the applicable Covered Products in the channel in question, and
the persons corresponding thereto if Merrill Lynch restructures its Distribution
business in any way.

“SEC” means the Securities and Exchange Commission.

“Selling Agreement” means any distribution, service, selected dealer or other
similar agreement to which one or more Merrill Lynch Distributors or BlackRock
or any Controlled Affiliate of BlackRock are parties, or become parties in
accordance with Section 7, in respect of a Covered Product.

“SRO” means the FINRA, the New York Stock Exchange, Inc., the National Futures
Association, each national securities exchange in the United States and each
other board or body, whether United States or foreign, that is charged with the
supervision or regulation of brokers, dealers, commodity pool operators,
commodity trading advisors, futures commission merchants, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers.

“Stockholder Agreement” has the meaning set forth in the recitals to this
Agreement.

 

5



--------------------------------------------------------------------------------

 

“Transaction” has the meaning set forth in the recitals to this Agreement.

“Transaction Agreement” has the meaning set forth in the recitals of this
Agreement.

“Yield Support Agreement” means the April 22, 2009, Yield Support Amendment to
Platform Infrastructure, Marketing Services and Support Agreement and Amended
and Restated Selected Dealer Agreement dated September 29, 2006 (the “Yield
Support Agreement”), which will remain terminable by either party upon thirty
(30) days prior written notice to the other party.

Any capitalized term used but not otherwise defined herein shall have the
meaning given to such term in the Transaction Agreement.

Section 2. Representations and Warranties of Merrill Lynch

Merrill Lynch represents to BlackRock as follows:

(a) Each of Merrill Lynch and each Merrill Lynch Distributor (i) is duly
organized, validly existing and, to the extent applicable, in good standing
under the laws of its jurisdiction of organization; (ii) has the power and
authority, and the legal right, to own its assets and to transact the business
in which it is engaged; and (iii) is duly qualified to do business and, to the
extent applicable, is in good standing under the laws of each jurisdiction in
which its ownership or lease of property or the conduct of its business requires
such qualification; and (iv) is in compliance with all Requirements of Law,
except for any failures of compliance, individually or in the aggregate, that
would not have a material adverse effect on the performance by Merrill Lynch of
its obligations under this Agreement.

(b) Each of Merrill Lynch and each Merrill Lynch Distributor has all necessary
power and authority to make, execute, deliver and perform this Agreement (in the
case of Merrill Lynch) and each Selling Agreement to which it is or becomes a
party and to perform all of the obligations to be performed by it under this
Agreement or under such Selling Agreement, as applicable. The making, execution,
delivery and performance by Merrill Lynch and each Merrill Lynch Distributor of
this Agreement (in the case of Merrill Lynch) and each Selling Agreement to
which it is or will become a party, and the consummation by Merrill Lynch and
such Merrill Lynch Distributor of the transactions contemplated by this
Agreement (in the case of Merrill Lynch) and by such Selling Agreement to which
it is or will become a party, have been, or will be, duly and validly authorized
by all necessary corporate action on the part of Merrill Lynch and such Merrill
Lynch Distributor. Except as shall have been obtained or made prior to the
execution thereof, no consent or authorization of, filing with, or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
by or against Merrill Lynch of this Agreement and by or against Merrill Lynch or
any Merrill Lynch Distributor of each Selling Agreement to which it is, or will
become, a Party.

(c) This Agreement has been duly and validly executed and delivered by Merrill
Lynch, and assuming the due authorization, execution and delivery by BlackRock,
this

 

6



--------------------------------------------------------------------------------

Agreement constitutes the valid, legal and binding obligation of Merrill Lynch,
enforceable against it in accordance with its terms, except as may be subject to
applicable bankruptcy, insolvency, moratorium or other similar Requirement of
Law, now or hereafter in effect, affecting the enforcement of rights of
creditors generally and by legal and equitable limitations on the enforceability
of specific remedies.

(d) Upon execution and delivery, and assuming the due authorization, execution
and delivery by BlackRock or any of its Affiliates, each Selling Agreement to be
entered into after the date hereof will constitute the valid, legal and binding
obligation of the respective Merrill Lynch Distributor which is a party thereto,
enforceable against it in accordance with its terms, except as may be subject to
applicable bankruptcy, insolvency, moratorium or other similar Requirement of
Law now or hereafter in effect, affecting the enforcement of rights of creditors
generally and by legal and equitable limitations on the enforceability of
specific remedies.

(e) Neither the execution and delivery of this Agreement nor any Selling
Agreement to be entered into after the date hereof by Merrill Lynch or any
Merrill Lynch Distributor which is an Affiliate of Merrill Lynch as of the date
of this Agreement, respectively, nor the consummation of the transactions
contemplated by this Agreement or by any such Selling Agreement, respectively,
will (i) violate or conflict with any provision of the articles of incorporation
or bylaws or other organizational documents of Merrill Lynch or any such Merrill
Lynch Distributor, (ii) violate any of the terms, conditions, or provisions of
any Requirement of Law or license to which Merrill Lynch or any such Merrill
Lynch Distributor is subject or by which either one or any of their assets are
bound, or (iii) violate, breach or constitute a default under any contract to
which Merrill Lynch or any such Merrill Lynch Distributor is a party or by which
either one or any of their assets is bound.

Section 3. Representations and Warranties of BlackRock.

BlackRock represents to Merrill Lynch as follows:

(a) BlackRock and each of its Affiliates identified on Schedule A to this
Agreement (i) is duly organized, validly existing and, to the extent applicable,
in good standing under the laws of its jurisdiction of organization; (ii) has
the power and authority, and the legal right, to own its assets and to transact
the business in which it is engaged; and (iii) is duly qualified to do business
and, to the extent applicable, is in good standing under the laws of each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification; and (iv) is in compliance with all
Requirements of Law, except for such failures of compliance, individually or in
the aggregate, that would not have a material adverse effect on the performance
by BlackRock of its obligations under this Agreement.

(b) BlackRock and each of its Affiliates identified on Schedule A to this
Agreement have all necessary power and authority to make, execute, deliver and
perform this Agreement and each Selling Agreement, respectively, and to perform
all of the obligations to be performed by it under this Agreement or under each
such Selling Agreement. The making, execution, delivery and performance by
BlackRock and each such Affiliate of this Agreement and each Selling Agreement,
respectively, and the consummation by BlackRock and each such

 

7



--------------------------------------------------------------------------------

Affiliate of the transactions contemplated by this Agreement and by each such
Selling Agreement, respectively, have been, or will be, duly and validly
authorized by all necessary corporate action on the part of BlackRock and each
such Affiliate. Except as shall have been obtained prior to execution thereof,
no consent or authorization of, filing with, or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability by or against
BlackRock or any of such Affiliates of this Agreement and each Selling Agreement
to which it is, or will become, a Party.

(c) This Agreement has been duly and validly executed and delivered by
BlackRock, and assuming the due authorization, execution and delivery by Merrill
Lynch, this Agreement constitutes the valid, legal and binding obligation of
BlackRock, enforceable against it in accordance with its terms, except as may be
subject to applicable bankruptcy, insolvency, moratorium or other similar
Requirement of Law, now or hereafter in effect, affecting the enforcement of
rights of creditors generally and by legal and equitable limitations on the
enforceability of specific remedies.

(d) Upon execution and delivery, and assuming the due authorization, execution
and delivery by the respective Merrill Lynch Distributor, each Selling Agreement
to be entered into after the date hereof will constitute the valid, legal and
binding obligation of the respective Affiliate of BlackRock which is a party
thereto, enforceable against it in accordance with its terms, except as may be
subject to applicable bankruptcy, insolvency, moratorium or other similar
Requirement of Law now or hereafter in effect, affecting the enforcement of
rights of creditors generally and by legal and equitable limitations on the
enforceability of specific remedies.

(e) Neither the execution and delivery of this Agreement nor any Selling
Agreement to be entered into after the date hereof by BlackRock or any of its
Affiliates, nor the consummation of the transactions contemplated by this
Agreement or by any such Selling Agreement, respectively, will (i) violate or
conflict with any provision of the articles of incorporation or bylaws or other
organizational documents of BlackRock or any such Affiliate, (ii) violate any of
the terms, conditions, or provisions of any Requirement of Law or license to
which BlackRock or any such Affiliate is subject or by which either one or any
of their assets are bound, or (iii) violate, breach or constitute a default
under any contract to which BlackRock or any such Affiliate is a party or by
which either one or any of their assets is bound.

Section 4. Product Distribution Arrangements.

(a) Except as otherwise agreed to by the Parties in accordance with the terms of
paragraph 4(h), with respect to any Covered Products, Merrill Lynch shall cause
each Merrill Lynch Distributor to continue to provide BlackRock and its
Affiliates (including, after the closing of the Transaction, MLIM) Distribution
by Merrill Lynch Distributors with respect to each Covered Product Distributed
by such Merrill Lynch Distributor as of the date hereof, subject to Requirements
of Law and the Applicable Standards and Practices of the applicable Merrill
Lynch Distributor with respect to Covered Products Distributed by such Merrill
Lynch Distributor. For the avoidance of doubt, in accordance with Applicable
Standards and Practices, prior to terminating Distribution of any Covered
Product as a result of the application of

 

8



--------------------------------------------------------------------------------

Applicable Standards and Practices, consistent with current Merrill Lynch
operating practice the applicable Merrill Lynch Distributor shall, as early as
reasonably practicable, discuss with BlackRock the reasons therefore and to the
extent practicable give BlackRock the opportunity to bring the Covered Product
back into compliance with Applicable Standards and Practices. For the avoidance
of doubt, any termination is subject to the requirements of Section 4(h).

(i) Except for the Yield Support Agreement, the economic terms between the
Parties for Distribution by the Merrill Lynch Distributors with respect to each
Covered Product in effect as of the date hereof shall remain the same as those
in effect as of the date hereof (the “Current Terms”), except as the Parties may
otherwise agree in accordance with the terms of Section 4(h). A summary of the
Current Terms (the “Summary”) is attached as Exhibit A hereto. With respect to
any Covered Product first Distributed by a Merrill Lynch Distributor after the
date hereof that falls within a category, type or platform set forth in the
Summary and for which the Current Terms includes the relevant economic terms,
such economic terms shall apply equally to the newly introduced Covered Product.

(ii) With respect to any Covered Product first Distributed by a Merrill Lynch
Distributor after the date hereof and also distributed through non Merrill Lynch
Distributors, other than any Covered Product that falls within a category, type
or platform to which the Current Terms apply in accordance with Section 4(a)(i),
the Merrill Lynch Distributors shall be offered the most favorable economic
terms offered by BlackRock to other distributors of such Product. If any Covered
Product, other than any Covered Product that falls within a category, type or
platform to which the Current Terms apply in accordance with Section 4(a)(i),
becomes part of a group or program of similar products distributed by the
Merrill Lynch Distributors, some of which Products are sponsored by managers
other than BlackRock, the economic terms offered by the Merrill Lynch
Distributor to BlackRock for the Distribution of such Covered Product shall be
at least as favorable to BlackRock and the Covered Product as the most favorable
economic terms to which any of such Products is entitled. Notwithstanding the
foregoing provisions of this clause (ii), (A) no Merrill Lynch Distributor shall
be required to extend to a Covered Product, and BlackRock shall not be required
to extend to the Merrill Lynch Distributors, the most favorable economic terms
that the Merrill Lynch Distributors or BlackRock, respectively, may provide to
managers or Distributors, as the case may be, with respect to a Product that a
Merrill Lynch Distributor or BlackRock, as the case may be, reasonably
determines represents a unique or substantially differentiated opportunity
relative to the relevant Covered Product or the Distribution, respectively,
offered by BlackRock or Merrill Lynch; provided, however, that the foregoing
exception shall not apply to the terms Merrill Lynch may provide to any Product
managed by a Merrill Lynch Alternative Manager that could reasonably be
considered to be a competing product; and (B) no Product managed by a Merrill
Lynch Alternative Manager that could reasonably be considered to be a competing
product may be offered through any platform of Merrill Lynch’s Global Private
Client business (as renamed or restructured from time to time) prior to
completion of twelve months after the later of (i) the date such

 

9



--------------------------------------------------------------------------------

Product is first bona fide offered to unaffiliated investors and (ii) the date
Merrill Lynch acquires such Merrill Lynch Alternative Manager unless such
Product was offered through any Global Private Client platform prior to the time
Merrill Lynch commenced discussions regarding such acquisition and no such
Product offered through any Global Private Client platform may directly or
indirectly utilize the name Merrill Lynch or any derivative thereof in
connection with any such offering.

(iii) With respect to any Merrill Lynch Distributor that does not at the time in
question Distribute a particular Covered Product, Merrill Lynch will, upon the
request of BlackRock, use all commercially reasonable efforts to obtain
Distribution of any Covered Products by such Merrill Lynch Distributor as so
requested by BlackRock on the same terms as provided above in Section 4(a)(i)
and (ii), subject to Requirements of Law and the Applicable Standards and
Practices of the applicable Merrill Lynch Distributor.

(iv) Subject to Requirements of Law and to Applicable Standards and Practices
and excepting the Yield Support Agreement, the economic terms attaching to each
Covered Product as referred to in Section 4(a)(i) shall remain in effect until
the end of the initial term set forth in Section 12(a) (the “Restart Date”).

(v) In the event that any economic terms with respect to Covered Products
(excluding the Yield Support Agreement any Covered Product that falls within a
category, type or platform to which the Current Terms apply in accordance with
Section 4(a)(i)) are modified as a result of Requirements of Law or Applicable
Standards and Policies, the modified economics shall be, to the maximum extent
permitted by Requirements of Law, at least as favorable to such Covered Products
and BlackRock as the most favorable economic terms then offered by the
applicable Merrill Lynch Distributor to other Products that would generally be
viewed as competitive with the Covered Product in question (including, to the
extent relevant, product type and/or class and asset class and style). In the
event that Requirements of Law or Applicable Standards and Policies require any
modification to the economic terms with respect to Covered Products to which the
Current Terms apply in accordance with Section 4(a)(i), such modifications shall
be made so as to result in the minimum necessary deviation from the Current
Terms.

(vi) The Parties will conduct themselves so that any changes to the economic
terms of any Covered Product (excepting the Yield Support Agreement) required to
be made by Section 4(a) (other than on account of changes in Requirements of
Law) will be balanced by other changes, opportunities, products, strategies,
initiatives or arrangements that the Parties agree will be economically neutral
across the Covered Products and only effected consistently with Section 4(h)
below.

(b) Merrill Lynch will not, and will cause each Merrill Lynch Distributor not
to, provide to its Sales Force for the sale of Products that are not Covered
Products and that would generally be viewed as competitive with the applicable
Covered Products (including, to

 

10



--------------------------------------------------------------------------------

the extent relevant, product type and/or class and asset class and style) in the
channel in question any compensation or economic inducement or benefit that is
greater than that provided to such Sales Force for the sale of such Covered
Products in such channel, provided, that this provision is not intended to
prohibit a Merrill Lynch Distributor from selling Products that provide for
different rates of sales load, placement, Rule 12b-1, trailing commissions or
other related fees (e.g., Class A shares for different Products or funds that
have different sales compensation structures). For the avoidance of doubt, as an
example of the foregoing, the Parties agree that any more favorable compensation
or economic inducement or benefit shall not have occurred if a Covered Product
and such competitive Product that have the same pricing structure, and members
of such Sales Force are entitled to varying dollar amounts of compensation as a
result of the application of such pricing structure’s breakpoints to different
purchase amounts or the application of different payout ratios among the members
of such Sales Force in accordance with the predetermined formula for payout
ratio to the sales resulting from such purchase amounts.

(c) (i) Subject to Requirements of Law and Applicable Standards and Practices
and excepting the Yield Support Agreement, during the term of this Agreement,
Merrill Lynch expects to maintain its current arrangements with respect to the
existing money market funds sponsored or managed by MLIM (which funds are
identified on Schedule 4(c) hereto).

(ii) In addition, Merrill Lynch will not implement or execute a business program
that is intentionally designed to cause multiple Merrill Lynch customers holding
such MLIM money market fund shares to redeem such shares for transfers to bank
deposit products of the Merrill Lynch banks.

(d) Notwithstanding the foregoing provisions, in case of a direct or indirect
acquisition by Merrill Lynch of the assets or business of another entity engaged
in the Distribution of Products whether or not competitive with the applicable
Covered Products in the channel in question, (i) no such acquisition will limit
or restrict any obligation of any Merrill Lynch Distributor to Distribute
Covered Products pursuant to the terms of this Agreement or any Selling
Agreement, as applicable, and (ii) at the request of BlackRock, Merrill Lynch
shall use all commercially reasonable efforts to cause such newly acquired
Merrill Lynch Distributor to Distribute Covered Products on the same basis as
set forth in Section 4(a), subject to Requirements of Law, Applicable Standards
and Practices and any contractual provisions such acquired business is subject
to immediately prior to the execution of the related acquisition agreement
(provided that such contractual provision was not entered into in connection
with, as a part of or in preparation for, such acquisition).

(e) In the event that BlackRock determines to recommend the merger or
combination of any MLIM Product that is a RIC or other pooled investment vehicle
with any BlackRock Product that is a RIC or other pooled investment vehicle,
such merger or combination shall be, subject to applicable fiduciary duties and
applicable Requirements of Law, effected in a manner designed to preserve for
each Party the benefits of the economic arrangements set forth in this Section 4
and in any Selling Agreement related to such Products (e.g., commission/share
class structure, 12b-l fee, shareholder servicing or subadministration fee and
marketing support or other distribution related payments). For the avoidance of
doubt, in the event of the merger or combination of any MLIM Product with
respect to which BlackRock is required to make such payments under a Selling
Agreement into a BlackRock Product with respect to which BlackRock

 

11



--------------------------------------------------------------------------------

is required to make similar payments at differing rates, BlackRock shall, until
the expiration of this Agreement and the existing terms and conditions
pertaining to such payments and subject to applicable fiduciary duties and
Requirements of Law, make payments at a weighted average rate determined by the
ratio of the net asset value of the relevant MLIM Product immediately prior to
the merger or combination and the net asset value of the relevant BlackRock
Product immediately after the merger or combination immediately after giving
effect to the merger or combination. For purposes of any such relevant payments
that are asset-based payments, such weighted average rate shall be applied to
all assets under management of the BlackRock Product, whether such assets were
under management before or are under management after the merger or combination.
BlackRock will give reasonable prior notice to Merrill Lynch of such
determination to enable the Parties to plan for any such merger or combination.

(f) Notwithstanding the foregoing provisions, in the case of any direct or
indirect disposition by Merrill Lynch of all or any substantial portion of the
assets or business of any Merrill Lynch Distributor or any Merrill Lynch
business or Controlled Affiliate that utilizes Covered Products, Merrill Lynch
will use all commercially reasonable efforts to either (i) cause the acquiring
party, with BlackRock as a third party beneficiary, to agree to honor the
applicable provisions of this Agreement and any Selling Agreements in
furtherance hereof for a period of not less than the three years after such
disposition or to enter into a separate agreement with BlackRock therefore that
is acceptable to BlackRock, or (ii) only enter into a definitive agreement with
respect to any such disposition in accordance with the terms of Section 4(h).

(g) Subject to Requirements of Law and to Applicable Standards and Practices,
Merrill Lynch agrees to provide BlackRock with prompt notice which shall in no
event be less than six months (or such shorter period as to which BlackRock may
agree to) prior to implementation of any formal initiative under serious
consideration to make any material change to any platform that offers or makes
available any Covered Product, or the manner in which any Merrill Lynch
Distributor conducts its business, in either case that could reasonably be
expected to result in a loss of revenue or business opportunity for BlackRock
with respect to such Covered Product. Such change may only be made subject to
the terms of Section 4(h) below.

(h) Notwithstanding any other provision of this Agreement, any changes or
amendments to economic terms or the manner in which Covered Products are offered
through Merrill Lynch or a Merrill Lynch Distributor contemplated by Sections
4(a), or (g) of this Agreement (a “Section 4 Change”) shall only be effected
subsequent to the completion of the following procedures designed to ensure
economic neutrality for BlackRock:

(i) As soon as practicable, but in no event later than 10 Business Days
following a determination to make a Section 4 Change (or sooner if otherwise
required pursuant to this Section 4), Merrill Lynch will notify BlackRock of
such determination.

(ii) Appropriate senior professionals in the affected business(es) of Merrill
Lynch and BlackRock shall negotiate in good faith to reach an agreement within
30 days of such notification on (x) an estimate of the adverse revenue impact to
BlackRock of the Section 4 Change (the “Impact Estimate”) and (y) a substitute
covered product or other business opportunity to be implemented to compensate
BlackRock for such termination (the “Offset Resolution”).

 

12



--------------------------------------------------------------------------------

 

(iii) The Parties shall execute a letter of understanding, in the form of
Exhibit B, to reflect any Offset Resolution.

(iv) In lieu of an Offset Resolution, Merrill Lynch may elect to pay
BlackRock an amount equal to the Impact Estimate multiplied times the average
price to revenue ratio for the 60 trading days preceding the notice given
pursuant to Section 4(h)(i) (the “Buyback Resolution”). The average price to
revenue ratio shall be determined by dividing (x) the average closing price of
BlackRock’s common stock as reported by the New York Stock Exchange for the 60
trading days immediately preceding the notice given pursuant to Section 4(h)(i)
by (y) BlackRock’s reported revenue for the four quarters immediately preceding
the notice.

(v) If an agreement is not reached within 30 days pursuant to Section 4(h)(ii),
then corporate officers along with the appropriate business heads or their
delegates of each of BlackRock and Merrill Lynch shall negotiate in good faith
to reach an agreement within an additional 30 days on the Impact Estimate and
the Offset Resolution or Buyback Resolution.

(vi) If an agreement is not reached within the additional 30 days provided
pursuant to Section 4(h)(v), then the chief executive officers of Bank of
America and BlackRock shall negotiate in good faith to reach an agreement on the
Impact Estimate and Offset Resolution or Buyback Resolution within an additional
30 days.

(vii) If the Parties are unable to reach an agreement on the Impact Estimate
pursuant to Section 4(h)(vi), within 10 Business Days the Parties shall jointly
select a third party accounting firm to determine the Impact Estimate, or, if
unable to agree on a third party accounting firm within 10 Business Days, the
matter will be submitted to binding arbitration as provided below. The Parties
agree to promptly provide all relevant documents and any assistance reasonably
requested by the third party accounting firm or arbitrator in connection with
its determination of the Impact Estimate. The third party accounting firm or
arbitrator shall determine the Impact Estimate within 15 Business Days of its
engagement, and such determination shall be final and binding upon the Parties.
The cost of such third party accounting firm or arbitrator shall be borne
equally by the Parties. Following the 10 Business Days set forth above, the
matter of the determination of the Impact Estimate shall be submitted, through
notice provided by either Party, to the American Arbitration Association (“AAA”)
in accordance with the Commercial Arbitration Rules of the AAA then in effect,
except as modified herein. The place of any such arbitration shall be New York,
New York. The arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each Party having a limited number
of strikes, excluding strikes for cause. Any arbitration proceedings or decision
rendered hereunder and the validity, effect and

 

13



--------------------------------------------------------------------------------

interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Promptly following the determination of
the Impact Estimate by the third party accounting firm or arbitrator, the
Parties shall negotiate in good faith to reach an agreement on an Offset
Resolution. In the event an agreement is not reached on an Offset Resolution
within 10 Business Days of the determination of the Impact Estimate, the Parties
shall implement the Buyback Resolution and shall not implement an Offset
Resolution.

(viii) If the Parties reach an agreement on the Impact Estimate, but are unable
to reach an agreement on an Offset Resolution pursuant to Section 4(h)(vi), the
Parties shall implement the Buyback Resolution within 10 Business Days and shall
not implement an Offset Resolution.

(ix) In the event that the Offset Resolution is determined in accordance with
paragraphs 4(h)(i)-(vi) exclusively (and not in accordance with Paragraphs
4(h)(iv), (vii) and (viii)), at the request of either Party, during the term of
this Agreement, at quarterly intervals first beginning six months after the
implementation of an Offset Resolution, one or more of the officers of each
Party as listed on Exhibit C (as Exhibit C may be supplemented or changed by
such Party from time to time) will meet to evaluate the adverse revenue impact
to BlackRock of such Section 4 Change and the actual and then-estimated benefits
of any Offset Resolution. In the event that the actual and then-estimated
adverse revenue impact to Blackrock is material, the Parties will use
commercially reasonable efforts to identify, and Merrill Lynch will implement
(or modify), additional changes, opportunities, products, strategies,
initiatives and arrangements permitted by Requirements of law and Applicable
Standards and Practices to the extent necessary to offset, in all material
respects, such adverse revenue impact to BlackRock.

Section 5. Product Availability.

(a) During the term of this Agreement, subject to Requirements of Law and
Applicable Standards and Practices, BlackRock shall permit, and shall cause its
Controlled Affiliates to permit, each Merrill Lynch Distributor to Distribute,
and each such Merrill Lynch Distributor shall have the right to Distribute, any
existing Covered Products, on a basis not less favorable than that on which any
Merrill Lynch Distributor currently Distributes such Covered Products in the
channel in question. For any other Covered Product or range of Covered Products
for which a Merrill Lynch Distributor expresses an interest to BlackRock, upon
request of such Merrill Lynch Distributor, BlackRock will use all commercially
reasonable efforts to cause each Merrill Lynch Distributor to have the right to
Distribute such products on a basis not less favorable than that on which any
Merrill Lynch Distributor currently distributes comparable Covered Products in
the channel in question or other Products that would generally be viewed as
competitive with such Covered Product in the channel in question, subject to
Requirements of Law and Applicable Standard and Practices. The economic terms
will conform with Section 4(a)(ii) and (iv).

(b) Notwithstanding the foregoing provisions, in case of a direct or indirect
acquisition by BlackRock of the assets or business of another entity engaged in
offering,

 

14



--------------------------------------------------------------------------------

sponsoring or providing investment advisory or subadvisory services with respect
to any Product, (i) no such acquisition will limit or restrict any obligation of
BlackRock to provide the Merrill Lynch Distributors the ability to Distribute
Covered Products other than the Covered Products of such acquired business
pursuant to the terms of this Agreement or any Selling Agreement, as applicable,
and (ii) at the request of Merrill Lynch, BlackRock will use all commercially
reasonable efforts to cause, subject to Requirements of Law and to Applicable
Standards and Practices and any contractual provisions such acquired business is
subject to immediately prior to the execution of the related acquisition
agreement causing such acquired business to provide the Merrill Lynch
Distributors with the ability to Distribute the investment products of such
acquired business on the same basis as set forth in Section 5(a).

Section 6. Support.

(a) Merrill Lynch will cause each Merrill Lynch Distributor to provide BlackRock
and any of its Affiliates with Access to Merrill Lynch Distributors in
connection with the Distribution of the Covered Products covered thereby. For
purposes of this Agreement, “Access to Merrill Lynch Distributors” means that
Merrill Lynch and the Merrill Lynch Distributors will seek to provide the
personnel of BlackRock and its Affiliates the same degree of access to and
contact and interaction with the Sales Force and management and the general
distribution network, infrastructure and systems of the applicable Merrill Lynch
Distributor as provided to MLIM by such Distributor as of the date of the
Transaction Agreement, subject to compliance with Requirements of Law,
including, but not limited to, contact directly, by telephone and in person,
through written materials and electronic mail to such Sales Force and
management, and access to certain management information systems and data bases,
for purposes of providing or obtaining information, resources, communications,
training and education, including, with respect to Covered Products, information
regarding sales of Covered Products, market trends and analysis, product
development and similar matters relating to the sale of the Covered Products, in
all cases subject to the detailed protocol referred to in the next succeeding
sentence. For the avoidance of doubt, Merrill Lynch and BlackRock have developed
a detailed protocol covering access, identifying any limitations on aspects of
existing access required by Requirements of Law and such other matters as the
Parties have agreed. Notwithstanding anything contrary in the definition of
“Access to Merrill Lynch Distributors” set forth above in this Section 6(a),
Merrill Lynch and the Merrill Lynch Distributors will provide the personnel of
BlackRock and its Affiliates with the specific support, access and interaction
contained in such list as the same may be amended from time to time upon mutual
agreement of the Parties. Such detailed protocol includes the terms and
conditions of information exchange and system security for all information
provided by Merrill Lynch to BlackRock.

(b) BlackRock will and will cause each of its Controlled Affiliates which is a
party to a Selling Agreement from time to time to provide to any Merrill Lynch
Distributor which then distributes Covered Products under such Selling Agreement
Access to BlackRock in connection with the distribution of the Covered Products
covered thereby. For purposes of this Agreement, “Access to BlackRock” means
that BlackRock will seek to provide personnel of each Merrill Lynch Distributor
the same degree of access to and contact and interaction with the employees of
BlackRock and its Controlled Affiliates as provided by MLIM and its Controlled
Affiliates to personnel of the applicable Merrill Lynch Distributors as of the
date of this

 

15



--------------------------------------------------------------------------------

Agreement, subject to compliance with Requirements of Law and the Applicable
Standards and Practices of BlackRock and its Controlled Affiliates, including,
but not limited to, contact directly, by telephone (including access to call
center facilities as currently exist), through written materials, electronic
mail or otherwise for purposes of providing or obtaining information, resources,
communications, training and education, including information regarding
investment objectives and strategies, portfolio contents and characteristics,
performance, outlook, market commentary, product development and similar matters
relating to the management and sale of the Covered Products. BlackRock agrees to
use commercially reasonable efforts to support the sales of BlackRock Products
and provide reasonable sales support for Covered Products.

(c) In order to facilitate the Access to Merrill Lynch Distributors for
BlackRock, Merrill Lynch and BlackRock agree, subject to the requirements of
Applicable Law, to continue to cooperate to implement a plan for locating
certain BlackRock employees in or near branch office locations of Merrill Lynch
Distributors, the principal terms of which plan have been agreed to by the
Parties.

Section 7. Selling Agreements.

(a) To facilitate operation under this Agreement, BlackRock will, or will cause
a Controlled Affiliate of BlackRock to, and Merrill Lynch will cause one or more
of the Merrill Lynch Distributors to, enter into, from time to time hereafter
with respect to Covered Products created in the future (subject to
Section 8(a)), Selling Agreements that implement the terms and conditions of
this Agreement or such other agreements, instruments or understandings, not
inconsistent with the terms and conditions of this Agreement, that the Parties
may otherwise agree, in each case that are otherwise consistent with industry
practice, applicable Requirements of Law, Applicable Standards and Practices and
the provisions of this Agreement. Subject to applicable Requirements of Law, the
Parties agree to cooperate with each other from the date hereof with respect to
seeking any approvals that may be required by a board of directors/trustees of
any RIC that is a Covered Product.

(b) Subject to applicable Requirements of Law and Applicable Standards and
Practices, a Merrill Lynch Distributor that enters into a Selling Agreement with
respect to a Covered Product will be entitled to receive compensation
(including, as applicable, sales loads and other fees in accordance with
applicable rules and regulations of the SEC and FINRA and other Requirements of
Law) with respect to the sale of such Covered Product as set forth in
Section 4(a) of this Agreement.

(c) BlackRock and Merrill Lynch agree that this Agreement is intended to set out
the principal business terms upon which they will enter into Selling Agreements
during the term of this Agreement and that nothing in this Agreement creates a
Selling Agreement with respect to any product or service.

(d) In the event that the terms of any Selling Agreement conflict with the terms
of this Agreement, the terms of this Agreement will control for purposes of the
Selling Agreement.

 

16



--------------------------------------------------------------------------------

 

Section 8. New BlackRock Products.

(a) At any time during the term of this Agreement, subject to the Applicable
Standards and Practices and to Requirements of Law, Merrill Lynch will, upon
notice from BlackRock, use all commercially reasonable efforts to provide
Distribution services and Access to Merrill Lynch Distributors with respect to
any BlackRock Product introduced after the date hereof on the terms as provided
by Section 4(a). In connection with the exercise of such right by BlackRock,
such Merrill Lynch Distributors will enter into in accordance with Section 7 or
amend in accordance with Section 18 one or more Selling Agreements.

(b) Neither Merrill Lynch nor any Merrill Lynch Distributor may require
BlackRock or any of its Affiliates, and BlackRock and its Affiliates will not be
required to, offer any new Covered Product. In addition, neither Merrill Lynch
nor any Merrill Lynch Distributor will have the right to limit BlackRock or any
of its Affiliates from developing or launching any new Covered Products.

Section 9. Trademarks.

(a) Merrill Lynch hereby grants to BlackRock a non-exclusive, nontransferable,
world wide limited license to use the marks set forth on Exhibit D (the “Merrill
Lynch Licensed Marks”) for use solely in connection with the sale and
distribution of certain designated MLIM Products (set forth on Exhibit D and any
other products mutually agreed by Merrill Lynch and BlackRock from time to time)
for the term of this Agreement. The foregoing license is conditioned upon
conformance by BlackRock with any reasonable written usage guidelines provided
by Merrill Lynch from time to time, which may include matters such as the
appearance, placement, attribution requirements, approvals for advertising and
other published materials, and association with other marks, with respect to any
of the Merrill Lynch Licensed Marks and upon BlackRock’s adherence to quality
control standards for the provision of goods and services in connection with the
Merrill Lynch Licensed Marks that Merrill Lynch notifies to BlackRock in
writing.

(b) BlackRock hereby grants to Merrill Lynch a non-exclusive, nontransferable,
world wide limited license to use the marks set forth on Exhibit E (the
“BlackRock Licensed Marks”) in connection with the sale and distribution of
certain designated BlackRock Products set forth on Exhibit E and any other
products mutually agreed by Merrill Lynch and BlackRock from time to time for
the term of this Agreement. The foregoing license is conditioned upon
conformance by Merrill Lynch with any usage guidelines provided by BlackRock
from time to time, which may include matters such as the appearance, placement,
attribution requirements, approvals for advertising and other published
materials, and association with other marks, with respect to any of the
BlackRock Licensed Marks and upon Merrill Lynch’s adherence to quality control
standards for the provision of goods and services in connection with the
BlackRock Licensed Marks that BlackRock notifies to Merrill Lynch in writing.

(c) Each Party reserves the right to terminate all or any of the licenses
granted in Sections 9(a) and (b) above with respect to any mark and/or any
jurisdiction in which it is used in the event that it determines in its
reasonable discretion that (i) use by the other party results in

 

17



--------------------------------------------------------------------------------

(A) a breach or violation of Applicable Law, (B) dilution, tarnishment or any
other damage to the marks (or goodwill associated therewith) licensed by such
Party hereunder, as determined in the reasonable discretion of the Party
granting the license, or (C) a royalty being payable or reasonably likely to be
payable to a third party or (ii) the other party has (A) violated any of the
conditions of use contained in Section 9(a) or (b), respectively, (B) in any way
impuned, diluted, tarnished or damaged the ownership by such party or goodwill
in any of the marks licensed by such Party, including without limitation, by
claiming ownership of such marks or any confusingly similar mark or using any of
such marks in a manner not authorized under this Agreement or other written
agreement between the Parties or makes any use whatsoever of any confusingly
similar marks. Such termination shall be subject to notice and the ability to
cure only to the extent that the licensing party in its sole discretion, deems
appropriate after giving regard to the reason for termination.

EACH PARTY HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT AND THE LIKE TO THE EXTENT PERMITTED UNDER ANY
APPLICABLE LAW; AND THE LICENSES GRANTED UNDER THIS AGREEMENT ARE GRANTED ON AN
“AS IS” BASIS, AND EACH PARTY ASSUMES ALL RISKS OF USING THE OTHER PARTY’S MtS.

Section 10. Other Agreements.

(a) Each Party shall be responsible for complying with all applicable
Requirements of Law then in effect in carrying out such Party’s obligations
under this Agreement.

(b) Each Party will disclose, and will cause its Affiliates to disclose, any
information concerning this Agreement and the arrangements contemplated by this
Agreement to its customers to the extent required by any Requirement of Law and
any applicable obligations to customers.

(c) During the term of this Agreement, each Party shall be entitled to review in
advance and comment on any public disclosure that the other Party or any of its
Affiliates may propose to make regarding this Agreement, any other
understandings between the Parties with respect to the arrangements contemplated
hereby or the performance by a Party or any of its Affiliates of the provisions
of this Agreement, including in any reports or other filings to be made by
either Party under the federal securities laws.

(d) BlackRock and Merrill Lynch will establish and maintain a committee
consisting of senior representatives of BlackRock and its Controlled Affiliates,
on the one hand, and Merrill Lynch Distributors, on the other hand, to
coordinate implementation of the distribution and access provisions of Sections
4 through 10 of this Agreement. Such committee shall meet quarterly or at such
other periods as Merrill Lynch and BlackRock may agree and seek to refine the
application of the principles and agreements set forth herein, to resolve issues
and disputes arising hereunder and to seek ways of working together to enhance
the business of each Party. Such committee shall operate by consensus insofar as
possible and its determinations shall be implemented by the Parties and their
Affiliates only to that extent.

 

18



--------------------------------------------------------------------------------

 

(e) Subject to applicable Requirements of Law, upon Merrill Lynch’s request,
BlackRock will cooperate with any efforts by Merrill Lynch to seek approval by
the board of directors or trustees of those BlackRock Products that are RICs
that one or more Merrill Lynch Distributors identified by Merrill Lynch be
appointed to act as an additional principal underwriter of such products.

(f) Merrill Lynch will, and will cause the Merrill Lynch Distributors, upon
BlackRock’s request, to use reasonable best efforts to make available to
BlackRock and its Affiliates any information regarding agreements and
arrangements for the Distribution of then existing MLIM Products.

Section 11. Confidentiality.

(a) Each Party shall keep confidential, and use its reasonable best efforts to
cause its Controlled Affiliates and their officers, directors, employees and
advisors to keep confidential, all Confidential Information in its possession
provided by the other party hereto relating to Merrill Lynch and its Affiliates
and BlackRock and its Affiliates, except (i) as required by a Requirement of
Law, (ii) for information that is or becomes known or available to the public at
the time of disclosure, or thereafter becomes known to the public other than as
a result of a breach of this Section 11(a) or (iii) for information that is or
was received from a third party that, to the knowledge of such Party to this
Agreement, is or was (at the relevant time) not in breach of a confidentiality
obligation with regard to such information.

(b) Inasmuch as any breach of this Section 11 may result in immediate and
irreparable injury, it is recognized and agreed that each of the Parties shall
be entitled to equitable relief, including injunctive relief and specific
performance, without any requirement for the posting of bond.

(c) BlackRock and Merrill Lynch have developed the terms and conditions
applicable to BlackRock’s receipt and use of personal information of any
individual and to the extent changes are required pursuant to the terms hereof,
the Parties shall work together to revise such terms and conditions.

Section 12. Effectiveness; Duration and Termination of this Agreement.

(a) This Agreement will become effective as of the date hereof and will have an
initial term ending on January 1, 2014. After such initial term, unless
otherwise agreed by the Parties, this Agreement shall automatically renew, so
long as all of the following conditions apply, for one additional three-year
term and, thereafter, for such annual or other periods as the Parties may agree:

(i) None of BlackRock’s investment adviser subsidiaries or BlackRock’s
registered broker-dealer subsidiaries involved in the management or distribution
of any RIC that is a Covered Product is subject to a statutory disqualification
from serving as investment adviser or principal underwriter to a RIC pursuant to
Section 9(a) or 9(b) of the 1940 Act for which an exemption with respect to such
Covered Product is not available or has not been obtained;

 

19



--------------------------------------------------------------------------------

 

(ii) None of BlackRock’s investment adviser subsidiaries is subject to
revocation of its registration as, or otherwise is ineligible to serve as, an
investment adviser pursuant to Section 203 of the Advisers Act for which an
exemption with respect to such Covered Product is not available or has not been
obtained;

provided, however, that provisions (a)(i) and (a)(ii) shall not apply to any
such disqualification or revocation resulting from acts by Merrill Lynch, its
Affiliates or employees prior to Closing; and

(iii) There has been no Change of Control of BlackRock.

If at any time after the initial term, any one of the above conditions is not
met, Merrill Lynch will have the right to terminate this Agreement upon written
notice to BlackRock.

(b) Notwithstanding the foregoing, (i) the termination of this Agreement will
not (A) reduce or curtail the term of any Selling Agreement that extends beyond
the end of the term of this Agreement or (B) prejudice or otherwise affect any
rights or obligations of any Person existing at the time of such termination
under the terms of any Selling Agreement in force as of the date hereof or
entered into hereunder and (ii) the provisions of Sections 1, 11, 12(b) and 13
through 21 shall survive termination of this Agreement.

Section 13. Relationship Between the Parties.

Nothing contained in this Agreement will be deemed to be construed by the
Parties or any third party as creating a partnership, an agency relationship or
joint venture between the Parties or any of their respective employees,
representatives or agents.

Section 14. Assignment.

No Party may assign or transfer all or part of its rights or obligations under
this Agreement without the prior written consent of the other Party, and any
purported assignment without such consent will be void; provided, that such
prior written consent will not be required in the event that BlackRock or
Merrill Lynch sells, transfers, divests or otherwise disposes of all or
substantially all of its business to one or more of its Controlled Affiliates.
This Agreement shall be binding on the successors and permitted assigns of each
Party hereto; provided, that dispositions of assets or entities to unaffiliated
third parties representing in any particular transaction or series of directly
related transactions of not more than 20% of assets under management in the case
of BlackRock or 20% of Sales Force in the case of Merrill Lynch may be made free
from the foregoing limitations if in the case of Merrill Lynch made in
accordance with the terms of Section 4(h).

Section 15. Costs and Expenses.

Except as otherwise provided herein, each Party agrees to bear its own costs and
other expenses incurred by it in connection with the negotiation, preparation or
performance of the obligations set out in this Agreement.

 

20



--------------------------------------------------------------------------------

 

Section 16. Severability.

Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

Section 17. Entire Agreement.

This Agreement, the Transaction Agreement and the Selling Agreements represent
the entire understanding between the Parties in relation to the matters
contemplated by this Agreement and supersede all prior discussions and
agreements among the Parties with respect to the subject matter of this
Agreement.

Section 18. Application of Agreement.

None of the arrangements provided for in Section 4,5,6,7 or 8 of this Agreement
shall apply to any activities of Merrill Lynch or its Affiliates as a clearing
broker or similar activities for other broker-dealers, banks or other financial
intermediaries or their clients.

Section 19. Amendments and Waivers.

No amendment to this Agreement will be effective unless it is in writing and
signed by each Party. Any failure of a Party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived by
the Party entitled to the benefits of the provision only by a written instrument
duly executed and delivered by the Party granting the waiver, but the waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure of compliance.

Section 20. Notices.

All notices and other communications hereunder shall be in writing in the
English language and shall be addressed as follows (or at such other address for
a party as shall be specified by like notice):

If to BlackRock:

BlackRock, Inc.

Park Avenue Plaza

55 East 52nd Street

New York, NY 10055

Fax: (212) 810-8787

Attention: Ms. Susan Wagner

 

21



--------------------------------------------------------------------------------

 

With copies to:

BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Fax: (212) 810-3744

Attention: Robert P. Connolly, Esq.

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Fax: (212) 735-2000

Attention: Richard Prins, Esq.

If to Merrill Lynch:

Merrill Lynch & Co., Inc.

19th floor

One Bryant Park

New York, New York 10036

Fax: 617-341-5753

Attention: R. Scott Henderson, Esq.

All such notices or communications shall be deemed to have been delivered and
received: (a) if delivered in person, on the day of such delivery, (b) if by
fax, on the day on which such fax was sent, provided that receipt is personally
confirmed by telephone, (c) if by certified or registered mail (return receipt
requested), on the seventh Business Day after the mailing thereof or (d) if by
reputable overnight delivery service, on the second Business Day after the
sending thereof. Each notice, written communication, certificate, instrument and
other document required to be delivered under this Agreement shall be in the
English language, except to the extent that such notice, written communication,
certificate, instrument and other document is required by Applicable Law to be
in a language other than English.

Section 21. Governing Law.

THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE PARTIES AND THE ADJUDICATION AND
THE ENFORCEMENT THEREOF, SHALL BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WHOLLY WITHIN THAT JURISDICTION.

Section 22. Consent to Jurisdiction.

Each party to this Agreement, by its execution hereof, (a) hereby irrevocably
submits to the non-exclusive jurisdiction of the State Courts of the State of
New York, New

 

22



--------------------------------------------------------------------------------

York County or the United States District Court located in the State of New
York, New York County for the purpose of any and all actions, suits or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof, (b) hereby waives
to the extent not prohibited by Applicable Law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court and (c) hereby agrees not to commence any such action other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action to any
court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise. Each party hereby (i) consents to service of
process in any such action in any manner permitted by New York law; (ii) agrees
that service of process made in accordance with clause (i) or made by registered
or certified mail, return receipt requested, at its address specified pursuant
to Section 18, shall constitute good and valid service of process in any such
action and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

[Remainder of Page Intentionally Left Blank.]

 

23



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. This Agreement may be executed by the parties
hereto in any number of counterparts, all of which will constitute one and the
same instrument.

 

MERRILL LYNCH & CO., INC. By:  

            /s/ Sallie Krawcheck

  Name:   Sallie Krawcheck   Title:   President Global Wealth and Investment
Management BLACKROCK, INC. By:  

            /s/ Daniel R. Waltcher

  Name:   Daniel R. Waltcher   Title:   Managing Director &     Deputy General
Counsel

 

24